ORDER
The memorandum disposition filed on January 22, 2009, is withdrawn.
The panel has determined that the appointment of pro bono counsel in this petition would benefit the court’s review. The court by this order expresses no opinion as to the merits of this petition. The Clerk shall enter an order appointing pro bono counsel to represent petitioner for purposes of this petition only.
Pro bono counsel shall consult with petitioner to determine whether: (1) replacement briefing; or (2) supplemental briefing and petitioner’s previously filed brief will be submitted to the judges deciding this petition. The court encourages the submission of replacement briefing rather than supplemental briefing. "If petitioner elects to file replacement briefing, respondent shall also file a replacement brief or shall notify the court in writing that respondent stands on the previously filed answering brief. Both parties shall state on the cover pages of the briefs whether they are replacement briefs or supplemental briefs. Pro bono counsel shall appear at oral argument.
*564The Clerk shall establish a supplemental/replacement briefing schedule. The petition is stayed pending further order of this court.
If petitioner objects to the court’s appointment of counsel in this petition, petitioner shall file a written objection within 14 days after the filing date of this order.